Case 6:21-cr-00017-PGB-EJK Document 57 Filed 07/12/21 Page 1 of 29 PagelD 290

 

AF appre IG Chief Approval {RK
ui ~

UNITED STATES DISTRICT COURT py,
MIDDLE DISTRICT OF FLORIDA TWUL 12 py
ORLANDO DIVISION ei)
UNITED STATES OF AMERICA CANO, 5 OF FLORID
v. CASE NO. 6:21-cr-17-PGB-EJK
JACQUAVIUS DENNARD SMITH

PLEA AGREEMENT
Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by Karin
Hoppmann, Acting United States Attorney for the Middle District of Florida, and
the defendant, Jacquavius Dennard Smith, and the attorneys for the defendant, Dan
Eckhart and David R. Bigney, mutually agree as follows:

A.  Particularized Terms

1. Counts Pleading To

The defendant shall enter a plea of guilty to Counts One, Two, and
Three of the Superseding Information. Count One charges the defendant with
Possession of Unregistered Firearm, in violation of 26 U.S.C. § 5861(d). Count Two
charges the defendant with Aggravated Identity Theft, in violation of 18 U.S.C. §
1028A. Count Three charges the defendant with Felon in Possession of a Firearm

and Ammunition, in violation of 18 U.S.C. § 922(g).

Defendant’s Initials
Case 6:21-cr-00017-PGB-EJK Document 57 Filed 07/12/21 Page 2 of 29 PagelD 291

Za Minimum and Maximum Penalties

Count One is punishable by not more than 10 years imprisonment, a
fine of not more than $10,000, a term of supervised release of not more than 3 years,
and a special assessment of $100.

Count Two is punishable by a mandatory term of imprisonment
of two years, consecutive to the sentence imposed for Counts One and Three, a fine
of not more than $250,000, a term of supervised release of not more than 1 year, and
a special assessment of $100.

Count Three is punishable by not more than 20 years imprisonment, a
fine of not more than $250,000, a term of supervised release of not more than 3
years, and a special assessment of $100.

With respect to certain offenses, the Court shall order the defendant to make
restitution to any victim of the offense, and with respect to other offenses, the Court
may order the defendant to make restitution to any victim of the offense, or to the
community, as set forth below.

3. Elements of the Offense

The defendant acknowledges understanding the nature and elements of
the offense with which defendant has been charged and to which defendant is
pleading guilty. The elements of Count One are:

First: The defendant possessed a firearm;

Second: The firearm was not registered to the defendant in the
National Firearms Registration and Transfer Record; and

Defendant’s Initials 2
Case 6:21-cr-00017-PGB-EJK Document 57 Filed 07/12/21 Page 3 of 29 PagelD 292

Third:

The defendant knew of the specific characteristics or
features of the firearm that made it subject to registration
under the National Firearms Registration and Transfer
Record.

The elements of Count Two:

First:

Second:

Third:

Fourth:

The defendant knowingly transferred, possessed, or
used another person’s means of identification;

Without lawful authority;

During and in relation to a felony violation of 18 U.S.C. §
1343; and

The defendant knew that the means of identification
belonged to an actual person.

The elements of Count Three:

Furst:

Second:

Third:

Fourth:

Defendant’s Initials

The defendant knowingly possessed a firearm in or
affecting interstate or foreign commerce;

Before possessing the firearm, the defendant had been
convicted of a felony—a crime punishable by
imprisonment for more than one year;

The defendant knew he had been convicted of a felony;
and

The defendant committed the offense while on release
pursuant to an order dated March 9, 2021, from the
United States District Court, Middle District of Florida,
Case No. 21-cr-17-PGB-EJK, which order notified the
defendant of the potential effect of committing an offense
while on pretrial release?
Case 6:21-cr-00017-PGB-EJK Document 57 Filed 07/12/21 Page 4 of 29 PagelD 293

4, Apprendi v. New Jersey

Under Apprendi v. New Jersey, 530 U.S. 466 (2000), a maximum sentence
of 20 years’ imprisonment may be imposed as to Count Three because the following
facts have been admitted by the defendant and are established by this plea of guilty:
the defendant committed the offense while on release pursuant to an order dated
March 9, 2021, from the United States District Court, Middle District of Florida,
Case No. 21-cr-17-PGB-EJK, which order notified said defendant of the potential
effect of committing an offense while on pretrial release.

J. Indictment Waiver

Defendant will waive the right to be charged by way of indictment
before a federal grand jury.

6. Counts Dismissed

At the time of sentencing, the remaining counts against the defendant,
in the underlying Indictment, Counts One, Two, and Three, and in the underlying
Superseding Indictment, Counts One, Two, Three, and Four, will be dismissed
pursuant to Fed. R. Crim. P. 11(c)(1)(A).

di No Further Charges

If the Court accepts this plea agreement, the United States Attorney's
Office for the Middle District of Florida agrees not to charge defendant with
committing any other federal criminal offenses known to the United States
Attorney's Office at the time of the execution of this agreement, related to the

conduct giving rise to this plea agreement.

Defendant’s Initials 4
Case 6:21-cr-00017-PGB-EJK Document 57 Filed 07/12/21 Page 5 of 29 PagelD 294

8. Mandatory Restitution to Victim of Offense of Conviction

Pursuant to 18 U.S.C. § 3663A(a) and (b), defendant agrees to make full
restitution to S.S.
2. Discretionary Restitution to Victim of Offense of Conviction
Pursuant to 18 U.S.C. § 3663(a) and (b), defendant agrees to make full
restitution to the Small Business Administration in the amount of at least $10,416,
less credit for any funds returned prior to sentencing for the wire fraud scheme
involving the submission of a false application for a Paycheck Protection Program
loan in the name of S.S.
10. Guidelines Sentence
Pursuant to Fed. R. Crim. P. 11(c)(1)(B), the United States will
recommend to the Court that the defendant be sentenced within the defendant’s
applicable guidelines range as determined by the Court pursuant to the United States
Sentencing Guidelines, as adjusted by any departure the United States has agreed to
recommend in this plea agreement. The parties understand that such a
recommendation is not binding on the Court and that, if it is not accepted by this
Court, neither the United States nor the defendant will be allowed to withdraw from
the plea agreement, and the defendant will not be allowed to withdraw from the plea
of guilty.
11. Acceptance of Responsibility - Three Levels
At the time of sentencing, and in the event that no adverse information

is received suggesting s¥ch a recommendation to be unwarranted, the United States

Defendant’s Initials 5
Case 6:21-cr-00017-PGB-EJK Document 57 Filed 07/12/21 Page 6 of 29 PagelD 295

will recommend to the Court that the defendant receive a two-level downward
adjustment for acceptance of responsibility, pursuant to USSG §3E1.1(a). The
defendant understands that this recommendation or request is not binding on the
Court, and if not accepted by the Court, the defendant will not be allowed to
withdraw from the plea.

Further, at the time of sentencing, if the defendant's offense level prior
to operation of subsection (a) is level 16 or greater, and if the defendant complies
with the provisions of USSG §3E1.1(b) and all terms of this Plea Agreement,
including but not limited to, the timely submission of the financial affidavit
referenced in Paragraph B.5., the United States agrees to file a motion pursuant to
USSG §3E1.1(b) for a downward adjustment of one additional level. The defendant
understands that the determination as to whether the defendant has qualified for a
downward adjustment of a third level for acceptance of responsibility rests solely
with the United States Attorney for the Middle District of Florida, and the defendant
agrees that the defendant cannot and will not challenge that determination, whether
by appeal, collateral attack, or otherwise.

12. Cooperation - Substantial Assistance to be Considered

Defendant agrees to cooperate fully with the United States in the
investigation and prosecution of other persons, and to testify, subject to a prosecution
for perjury or making a false statement, fully and truthfully before any federal court
proceeding or federal grand jury in connection with the charges in this case and other

matters, such cooperation,to further include a full and complete disclosure of all

Defendant’s Initials ° 6
Case 6:21-cr-00017-PGB-EJK Document 57 Filed 07/12/21 Page 7 of 29 PagelD 296

relevant information, including production of any and all books, papers, documents,
and other objects in defendant's possession or control, and to be reasonably available
for interviews which the United States may require. If the cooperation is completed
prior to sentencing, the government agrees to consider whether such cooperation
qualifies as "substantial assistance" in accordance with the policy of the United States
Attorney for the Middle District of Florida, warranting the filing of a motion at the
time of sentencing recommending (1) a downward departure from the applicable
guideline range pursuant to USSG §5K1.1, or (2) the imposition of a sentence below
a statutory minimum, if any, pursuant to 18 U.S.C. § 3553(e), or (3) both. If the
cooperation is completed subsequent to sentencing, the government agrees to
consider whether such cooperation qualifies as "substantial assistance" in accordance
with the policy of the United States Attorney for the Middle District of Florida,
warranting the filing of a motion for a reduction of sentence within one year of the
imposition of sentence pursuant to Fed. R. Crim. P. 35(b). In any case, the
defendant understands that the determination as to whether "substantial assistance"
has been provided or what type of motion related thereto will be filed, if any, rests
solely with the United States Attorney for the Middle District of Florida, and the
defendant agrees that defendant cannot and will not challenge that determination,
whether by appeal, collateral attack, or otherwise.

13. Forfeiture of Assets

The defendant agrees to forfeit to the United States immediately and

voluntarily any and all assets and property, or portions thereof, subject to forfeiture,

Defendant’s Initials 7
Case 6:21-cr-00017-PGB-EJK Document 57 Filed 07/12/21 Page 8 of 29 PageID 297

pursuant to 18 U.S.C. § 924(d), 26 U.S.C. § 5872, 28 U.S.C. § 2461(c), and 49
U.S.C. § 80303 whether in the possession or control of the United States, the
defendant or defendant's nominees.

The assets to be judicially forfeited specifically include, but are not
limited to, the following: CMMG Inc. model MK4 semiautomatic rifle with serial
number BME04991 with 52 rounds of ammunition, a Ruger FN-57 pistol with serial
number 641-71710 with 19 rounds of 5.7 x 28 ammunition.

The defendant also agrees to the administrative forfeiture of: a Glock 22
.40 caliber pistol with serial number HUM874 with 18 rounds of ammunition, a
Glock 17 9-millimeter pistol with serial number MUH777 with 23 rounds of
ammunition, and 13 auto sears which assets were previously seized from the
defendant.

The defendant agrees and consents to the forfeiture of these assets
pursuant to any federal criminal, civil judicial or administrative forfeiture action.
The defendant also agrees to waive all constitutional, statutory and procedural
challenges (including direct appeal, habeas corpus, or any other means) to any
forfeiture carried out in accordance with this Plea Agreement on any grounds,
including that the forfeiture described herein constitutes an excessive fine, was not
properly noticed in the charging instrument, addressed by the Court at the time of
the guilty plea, announced at sentencing, or incorporated into the judgment.

The defendant admits and agrees that the conduct described in the

Factual Basis below provjdes a sufficient factual and statutory basis for the forfeiture

Defendant’s Initials 8
Case 6:21-cr-00017-PGB-EJK Document 57 Filed 07/12/21 Page 9 of 29 PagelD 298

of the property sought by the government. Pursuant to Rule 32.2(b)(4), the
defendant agrees that the preliminary order of forfeiture will satisfy the notice
requirement and will be final as to the defendant at the time it is entered. In the event
the forfeiture is omitted from the judgment, the defendant agrees that the forfeiture
order may be incorporated into the written judgment at any time pursuant to Rule
36.

The defendant agrees to take all steps necessary to identify and locate
all property subject to forfeiture and to transfer custody of such property to the
United States before the defendant’s sentencing. The defendant agrees to be
interviewed by the government, prior to and after sentencing, regarding such assets
and their connection to criminal conduct. The defendant further agrees to be
polygraphed on the issue of assets, if it is deemed necessary by the United States.
The defendant agrees that Federal Rule of Criminal Procedure 11 and USSG § 1B1.8
will not protect from forfeiture assets disclosed by the defendant as part of the
defendant’s cooperation.

The defendant agrees to take all steps necessary to assist the
government in obtaining clear title to the forfeitable assets before the defendant’s
sentencing. In addition to providing full and complete information about forfeitable
assets, these steps include, but are not limited to, the surrender of title, the signing of
a consent decree of forfeiture, and signing of any other documents necessary to
effectuate such transfers. To that end, the defendant agrees to make a full and

complete disclosure of all assets over which defendant exercises control directly or

Defendant’s Initials 9
Case 6:21-cr-00017-PGB-EJK Document 57 Filed 07/12/21 Page 10 of 29 PageID 299

indirectly, including all assets held by nominees, to execute any documents requested
by the United States to obtain from any other parties by lawful means any records of
assets owned by the defendant, and to consent to the release of the defendant’s tax
returns for the previous five years. The defendant agrees to be interviewed by the
government, prior to and after sentencing, regarding such assets and their connection
to criminal conduct.

The defendant agrees that the United States is not limited to forfeiture
of the property specifically identified for forfeiture in this Plea Agreement. If the
United States determines that property of the defendant identified for forfeiture
cannot be located upon the exercise of due diligence; has been transferred or sold to,
or deposited with, a third party; has been placed beyond the Jurisdiction of the Court;
has been substantially diminished in value; or has been commingled with other
property which cannot be divided without difficulty; then the United States shall, at
its option, be entitled to forfeiture of any other property (substitute assets) of the
defendant up to the value of any property described above. The Defendant expressly
consents to the forfeiture of any substitute assets sought by the Government. The
defendant agrees that forfeiture of substitute assets as authorized herein shall not be
deemed an alteration of the defendant's sentence.

Forfeiture of the defendant's assets shall not be treated as satisfaction of
any fine, restitution, cost of imprisonment, or any other penalty the Court may

impose upon the defendant in addition to forfeiture.

Defendant’s Initials 10
Case 6:21-cr-00017-PGB-EJK Document 57 Filed 07/12/21 Page 11 of 29 PagelD 300

The defendant agrees that, in the event the Court determines that the
defendant has breached this section of the Plea Agreement, the defendant may be
found ineligible for a reduction in the Guidelines calculation for acceptance of
responsibility and substantial assistance, and may be eligible for an obstruction of
justice enhancement.

The defendant agrees that the forfeiture provisions of this plea
agreement are intended to, and will, survive the defendant, notwithstanding the
abatement of any underlying criminal conviction after the execution of this
agreement. The forfeitability of any particular property pursuant to this agreement
shall be determined as if the defendant had survived, and that determination shall be
binding upon defendant’s heirs, successors and assigns until the agreed forfeiture,
including satisfaction of any preliminary order of forfeiture for proceeds.

B. Standard Terms and Conditions
1. Restitution, Special Assessment and Fine

The defendant understands and agrees that the Court, in addition to or
in lieu of any other penalty, shall order the defendant to make restitution to any
victim of the offense, pursuant to 18 U.S.C. § 3663A, for all offenses described in 18
U.S.C. § 3663A(c)(1); and the Court may order the defendant to make restitution to
any victim of the offense, pursuant to 18 U.S.C. § 3663, including restitution as to all
counts charged, whether or not the defendant enters a plea of guilty to such counts,
and whether or not such counts are dismissed pursuant to this agreement. The

defendant further understands that compliance with any restitution payment plan

Defendant’s Initials 11
Case 6:21-cr-00017-PGB-EJK Document 57 Filed 07/12/21 Page 12 of 29 PagelD 301

imposed by t4he Court in no way precludes the United States from simultaneously
pursuing other statutory remedies for collecting restitution (28 U.S.C. § 3003(b)(2)),
including, but not limited to, garnishment and execution, pursuant to the Mandatory
Victims Restitution Act, in order to ensure that the defendant’s restitution obligation
is satisfied.

On each count to which a plea of guilty is entered, the Court shall impose a
special assessment pursuant to 18 U.S.C. § 3013. The special assessment is due on
the date of sentencing.

2. Supervised Release

The defendant understands that the offense to which the defendant is
pleading provides for imposition of a term of supervised release upon release from
imprisonment, and that, if the defendant should violate the conditions of release, the
defendant would be subject to a further term of imprisonment.

3. Immigration Consequences of Pleading Guilty

The defendant has been advised and understands that, upon conviction,
a defendant who is not a United States citizen may be removed from the United
States, denied citizenship, and denied admission to the United States in the future.

A. Sentencing Information

The United States reserves its right and obligation to report to the Court
and the United States Probation Office all information concerning the background,
character, and conduct of the defendant, to provide relevant factual information,

including the totality of the defendant's criminal activities, if any, not limited to the

Defendant’s Initials 12
Case 6:21-cr-00017-PGB-EJK Document 57 Filed 07/12/21 Page 13 of 29 PagelD 302

count to which defendant pleads, to respond to comments made by the defendant or
defendant's counsel, and to correct any misstatements or inaccuracies. The United
States further reserves its right to make any recommendations it deems appropriate
regarding the disposition of this case, subject to any limitations set forth herein, if
any.
3. Financial Disclosures

Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P. 32(d)(2)(A)(@ai),
the defendant agrees to complete and submit to the United States Attorney's Office
within 30 days of execution of this agreement an affidavit reflecting the defendant's
financial condition. The defendant promises that his financial statement and
disclosures will be complete, accurate and truthful and will include all assets in
which he has any interest or over which the defendant exercises control, directly or
indirectly, including those held by a spouse, dependent, nominee or other third party.
The defendant further agrees to execute any documents requested by the United
States needed to obtain from any third parties any records of assets owned by the
defendant, directly or through a nominee, and, by the execution of this Plea
Agreement, consents to the release of the defendant's tax returns for the previous five
years. The defendant similarly agrees and authorizes the United States Attorney's
Office to provide to, and obtain from, the United States Probation Office, the
financial affidavit, any of the defendant's federal, state, and local tax returns, bank
records and any other financial information concerning the defendant, for the

purpose of making any recommendations to the Court and for collecting any

Defendant’s Initials \ 13
Case 6:21-cr-00017-PGB-EJK Document 57 Filed 07/12/21 Page 14 of 29 PagelD 303

assessments, fines, restitution, or forfeiture ordered by the Court. The defendant
expressly authorizes the United States Attorney's Office to obtain current credit
reports in order to evaluate the defendant's ability to satisfy any financial obligation
imposed by the Court.
6. Sentencing Recommendations

It is understood by the parties that the Court is neither a party to nor
bound by this agreement. The Court may accept or reject the agreement, or defer a
decision until it has had an opportunity to consider the presentence report prepared
by the United States Probation Office. The defendant understands and
acknowledges that, although the parties are permitted to make recommendations and
present arguments to the Court, the sentence will be determined solely by the Court,
with the assistance of the United States Probation Office. Defendant further
understands and acknowledges that any discussions between defendant or
defendant's attorney and the attorney or other agents for the government regarding
any recommendations by the government are not binding on the Court and that,
should any recommendations be rejected, defendant will not be permitted to
withdraw defendant's plea pursuant to this plea agreement. The government
expressly reserves the right to support and defend any decision that the Court may
make with regard to the defendant's sentence, whether or not such decision is

consistent with the government's recommendations contained herein.

Defendant’s Initials 14
Case 6:21-cr-00017-PGB-EJK Document 57 Filed 07/12/21 Page 15 of 29 PagelD 304

7. Defendant's Waiver of Right to Appeal the Sentence
The defendant agrees that this Court has jurisdiction and authority to
impose any sentence up to the statutory maximum and expressly waives the right to
appeal defendant's sentence on any ground, including the ground that the Court
erred in determining the applicable guidelines range pursuant to the United States
Sentencing Guidelines, except (a) the ground that the sentence exceeds the
defendant's applicable guidelines range as determined by the Court pursuant to the
United States Sentencing Guidelines; (b) the ground that the sentence exceeds the
statutory maximum penalty; or (c) the ground that the sentence violates the Eighth
Amendment to the Constitution; provided, however, that if the government exercises
its right to appeal the sentence imposed, as authorized by 18 U.S.C. § 3742(b), then
the defendant is released from his waiver and may appeal the sentence as authorized
by 18 U.S.C. § 3742(a).
8. Middle District of Florida Agreement
It is further understood that this agreement is limited to the Office of the
United States Attorney for the Middle District of Florida and cannot bind other
federal, state, or local prosecuting authorities, although this office will bring
defendant's cooperation, if any, to the attention of other prosecuting officers or

others, if requested.

Defendant’s Initials 13
Case 6:21-cr-00017-PGB-EJK Document 57 Filed 07/12/21 Page 16 of 29 PagelID 305

9. Filing of Agreement

This agreement shall be presented to the Court, in open court or in
camera, in whole or in part, upon a showing of good cause, and filed in this cause, at
the time of defendant's entry of a plea of guilty pursuant hereto.

10. Voluntariness

The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon any
discussions between the attorney for the government and the defendant and
defendant's attorney and without promise of benefit of any kind (other than the
concessions contained herein), and without threats, force, intimidation, or coercion
of any kind. The defendant further acknowledges defendant's understanding of the
nature of the offense or offenses to which defendant is pleading guilty and the
elements thereof, including the penalties provided by law, and defendant's complete
satisfaction with the representation and advice received from defendant's
undersigned counsel. The defendant also understands that defendant has the right to
plead not guilty or to persist in that plea if it has already been made, and that
defendant has the right to be tried by a jury with the assistance of counsel, the right
to confront and cross-examine the witnesses against defendant, the right against
compulsory self-incrimination, and the right to compulsory process for the
attendance of witnesses to testify in defendant's defense; but, by pleading guilty,
defendant waives or gives up those rights and there will be no trial. The defendant

further understands thatif defendant pleads guilty, the Court may ask defendant

Defendant’s Initials 16
Case 6:21-cr-00017-PGB-EJK Document 57 Filed 07/12/21 Page 17 of 29 PagelD 306

questions about the offense or offenses to which defendant pleaded, and if defendant
answers those questions under oath, on the record, and in the presence of counsel (if
any), defendant's answers may later be used against defendant in a prosecution for
perjury or false statement. The defendant also understands that defendant will be
adjudicated guilty of the offenses to which defendant has pleaded and, if any of such
offenses are felonies, may thereby be deprived of certain rights, such as the right to
vote, to hold public office, to serve on a jury, or to have possession of firearms.
11. Factual Basis
Defendant is pleading guilty because defendant is in fact guilty. The
defendant certifies that defendant does hereby admit that the facts set forth in the
attached "Factual Basis," which is incorporated herein by reference, are true, and
were this case to go to trial, the United States would be able to prove those specific
facts and others beyond a reasonable doubt.
12. Entire Agreement
This plea agreement constitutes the entire agreement between the
government and the defendant with respect to the aforementioned guilty plea and no
other promises, agreements, or representations exist or have been made to the

defendant or defendant's attorney with regard to such guilty plea.

Defendant’s Initials * 17
Case 6:21-cr-00017-PGB-EJK Document 57 Filed 07/12/21 Page 18 of 29 PagelD 307

13. Certification
The defendant and defendant's counsel certify that this plea agreement

has been read in its entirety by (or has been read to) the defendant and that defendant

fully understands its terms.

DATED this /2.” day of July 2021.

(U5 Nall

KARIN HOPPMANN
Acting United States Attorney

  
 

 

 

 

 

 

i acquavius Dennard Smith A ——Jonn M. Gardella

Defendant Assistant United States Attorney
Dan Eckhart Roger B. Handberg

Attorneyfor Defendant Assistant United States Attorney

Chief, Orlando Division

 

: —
ie i Bigriey
Attorney for Defendant

Defendant’s Initials 18
Case 6:21-cr-00017-PGB-EJK Document 57 Filed 07/12/21 Page 19 of 29 PagelD 308

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION

UNITED STATES OF AMERICA

Vv.

CASE NO. 6:21-cr-17-PGB-EJK

JACQUAVIUS DENNARD SMITH

Count One:

Count Two:

>
ey
io

Second:

Third:

Fourth:

Defendant’s Initials

PERSONALIZATION OF ELEMENTS

Did you possess a firearm?

Was the firearm registered to you in the National Firearms
Registration and Transfer Record?

Did you know the specific characteristics or features of the

firearm that made it subject to registration under the
National Firearms Registration and Transfer Record?

Did you knowingly transfer, possess, or use another
person’s means of identification?

Did you do so without lawful authority?

Did you do so during and in relation to a felony violation
of 18 U.S.C. § 1343?

Did you know that the means of identification belonged to
an actual person?

19
Case 6:21-cr-00017-PGB-EJK Document 57 Filed 07/12/21 Page 20 of 29 PagelD 309

Count Three:

First:

Second:

Third:

Fourth:

Defendant’s Initials

Did you knowingly possess a firearm in or affecting
interstate or foreign commerce?

Before possessing the firearm, had you been convicted of a
felony—a crime punishable by imprisonment for more
than one year?

Did you know you had been convicted of a felony?

Did you commit the offense while on release pursuant to
an order dated March 9, 2021, from the United States
District Court, Middle District of Florida, Case No. 21-cr-
17-PGB-EJK, which order notified you of the potential
effect of committing an offense while on pretrial release?

20
Case 6:21-cr-00017-PGB-EJK Document 57 Filed 07/12/21 Page 21 of 29 PagelD 310

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
UNITED STATES OF AMERICA
V. CASE NO. 6:21-cr-17-PGB-EJK

JACQUAVIUS DENNARD SMITH

FACTUAL BASIS

Count One

Between on or about July 7, 2019 and July 24, 2020, in the Middle District of
Florida, and elsewhere, the defendant, knowingly received and possessed a firearm,
that is, a CMMG Inc. model MK4 semiautomatic rifle with serial number
BME04991 having a barrel of less than 16 inches in length, as defined by 26 U.S.C.
§ 5845(a)(3) and (c), which was not registered to him in the National Firearms
Registration and Transfer Record.

Specifically, the CMMG Inc. rifle was stolen during a burglary on July 7,
2019. At the time it was stolen the rifle had a different upper receiver that was about
16 inches in length. On July 24, 2020, the Orlando Police Department executed a
lawfully obtained search warrant at a residence on Chantelle Road, Orlando,
Florida. The residence belonged to the defendant’s grandparents. The residence had
an attached garage. While searching the garage, officers found the CMMG Inc.
model MK4 semiautomatic rifle located inside of a suitcase. Also, inside of the

suitcase was a rifle magazine. Forensic analysis revealed the defendant’s thumbprint

Defendant’s Initials 21
Case 6:21-cr-00017-PGB-EJK Document 57 Filed 07/12/21 Page 22 of 29 PagelD 311

on the rifle magazine. That magazine was a large capacity magazine capable of
holding over 15 rounds of ammunition. A forensic analysis of the grip area of the
rifle found a mixed DNA profile present. This profile was compared to a known
sample of the defendant’s DNA and concluded that the defendant is a possible DNA
contributor to the mixed DNA profile found on the rifle grip area.

The barrel of the rifle was about 8 and 7/8 inches long. Since the barrel is less
than 16 inches long it must be registered in the National Firearms Registration and
Transfer Record and this rifle was not. The defendant was aware of the shortened
size of the barrel. Even though the defendant was not at the residence at the time the
search warrant was executed, the rifle belonged to him and he was in constructive
possession of it as he had both the power and the intention to take control over it

later.

 

Defendant’s Initials 22
Case 6:21-cr-00017-PGB-EJK Document 57 Filed 07/12/21 Page 23 of 29 PagelD 312

 

Count Two

Between on or about March 24, 2021, and April 15, 2021, in the Middle
District of Florida, and elsewhere, the defendant, did knowingly possess and use,
without lawful authority, a means of identification of another person, specifically,
the name, social security number, and address belonging to S.S., during and in
relation to a felony violation of wire fraud, in violation of 18 U.S.C. § 1343, knowing
that such means of identification belonged to an actual person.

On March 24, 2021, the defendant submitted an online application, ona
website called Womply for a federal loan under the Paycheck Protection Program
(PPP). The loan application was submitted under the name S.S. and included the
name, social security number, and address belonging to S.S. The defendant
submitted the application from Florida and the datacenters that Womply used were
located in Virginia and Oregon. When this loan application was submitted to
Womply it traveled over the Internet and in interstate commerce. On March 25,

2021, the defendant signed a form using an electronic signature claiming to be S.S.

Defendant’s Initials 23
Case 6:21-cr-00017-PGB-EJK Document 57 Filed 07/12/21 Page 24 of 29 PageID 313

and returned the form to Womply over the Internet. By signing the form, the
defendant made multiple representations, authorizations, and certifications verifying
the veracity of the application, the type of business the PPP loan was for, the
intended use of the PPP loan, and that he was “not engaged in any activity that is
illegal under federal, state or local law.” All of the defendant’s representations,
authorizations, and certifications were false.

The defendant put a phone number on the loan application that was registered
to R.H., who is the defendant’s girlfriend and who resided with the defendant while
he was on pretrial release at a residence on Hazenridge Way, Orlando, Florida. The
defendant provided banking information for the PPP loan funds to be deposited into
an account with account number ********6296 and routing number 31101279. The
account was with Bancorp Bank through an online banking company, Chime. The
defendant opened this bank account on March 24, 2021, using the personal
identifiable information belonging to S.S.

S.S. was telephonically interviewed by the FBI on April 21, 2021. His
residence was at the location illicitly used by the defendant in the PPP loan
application. The social security number and date of birth were S.S.’s personal
identifiable information. S.S. did not know the defendant and never provided the
defendant permission to use his identity in applying for a PPP loan. The defendant
knew that S.S. was a real person.

Some of the defendant’s communications were intercepted by the Orange

County Sherriffs Office{OCSO) acting under a lawfully obtained wiretap. On or

Defendant’s Initials 24
Case 6:21-cr-00017-PGB-EJK Document 57 Filed 07/12/21 Page 25 of 29 PagelD 314

about April 4, 2021, the defendant shared an image on Instagram in a group chat

showing the loan in the name of S.S.

 

The defendant then wrote into the group chat, “They Sized Me But It’s Lit”, “Wait
Nvm They Give Me 10 Now & 10 Later”

On April 15, 2021, a deposit was made into the account in the amount of
$10,416 from Fountainhead SBF for a PPP loan. On April 16, 2020, the defendant
shared an image on Instagram in a group chat showing the deposit that was made in

the Chime account the defendant controlled.

Defendant’s Initials 25
Case 6:21-cr-00017-PGB-EJK Document 57 Filed 07/12/21

Pe een Weir om gatthge! pe Hemet eae e

| eee book te 8 eee enepe lew bohe~ Whee

Ber 8 ia Aa ee ee oe ote

Spending Account

*10,416°°

g Foren sme sit.gup loan teheinwe

Wepre Tar aned Fie

 

Page 26 of 29 PagelD 315

Between on or about March 24, 2021, and April 15, 2021, the defendant

knowingly devised the scheme to defraud and obtain money using false pretenses

and representations about a material fact, with intent to defraud, and transmitted by

wire some communication in interstate commerce to help carry out the scheme to

defraud. In doing so, the defendant committed wire fraud in violation of 18 U.S.C.

§ 1343.

Count Three

On or about June 21, 2021, in the Middle District of Florida, and elsewhere,

the defendant, knowing that he had previously been convicted in any court of a

crime punishable by imprisonment for a term exceeding one year, including:

Defendant’s Initials
Case 6:21-cr-00017-PGB-EJK Document 57 Filed 07/12/21 Page 27 of 29 PagelD 316

1. Burglary of a Structure while Masked — Non-Dwelling Type, on
or about April 4, 2017,

Zs Criminal Mischief while Masked, on or about April 4, 2017,

3. Grand Theft — Statutory Property, on or about April 4, 2017,

4. Grand Theft — $300 or more but less than $20,000, on or about
April 4, 2017,

5. Possession of Burglary Tools, on or about April 4, 2017,
6. Possession of Oxycodone, on or about August 24, 2020,

did knowingly possess, in and affecting interstate and foreign commerce, a firearm
and ammunition, that is, a Ruger FN-57 pistol with serial number 641-71710, and 23
rounds of ammunition.

Specifically, the defendant was a felon and knew he was a felon since April
2017 as he was convicted in the State of Florida of a crime punishable by
imprisonment for a term exceeding one year. Beginning on March 9, 2021, the
defendant was placed on pretrial release pending his federal trial. Among other
conditions of release listed in the Court’s order, the defendant was subject to Pretrial
Services supervision, was to refrain from having any firearm and ammunition in the
defendant’s residence, and placed on home detention. The defendant was in the
custody of a third party custodian and reported that he would be staying in a
residence on Hazenridge Way, Orlando, Florida.

On June 21, 2021, the OCSO executed a lawfully obtained search warrant at

the residence on Hazenridge Way. At that time of the search warrant execution, the

Defendant’s Initials ve |
Case 6:21-cr-00017-PGB-EJK Document 57 Filed 07/12/21 Page 28 of 29 PagelD 317

defendant was one of four people in the residence and he was the only one in the
master bedroom. Inside of a duffle bag within the master bedroom was a Ruger FN-
57 with serial number 641-71710. One 5.7 x 28 round was found chambered in the
gun. Several other 5.7 x 28 rounds were found in the duffle bag. The gun and

ammunition were both manufactured outside of the State of Florida.

 

Also found within the master bedroom inside of a jacket belonging to the defendant

were 13 auto sears. Five of the auto sears were for handguns and eight were for

Defendant’s Initials 28
Case 6:21-cr-00017-PGB-EJK Document 57 Filed 07/12/21 Page 29 of 29 PagelD 318

rifles. A sear was a trigger mechanism that holds the hammer, striker, or bolt back to

convert a semi-automatic firearm into a fully automatic firearm.

 

22 Bice

 

All of the items in the master bedroom belonged to the defendant and he was in
actual possession of them and in direct physical control of them. The defendant has
never applied for restoration of his civil rights, authority to own, possess or use

firearms, or a pardon of any kind in the State Florida.

Defendant’s Initials 29
